ORDER

PER CURIAM.
Carl James, Movant, appeals the motion court’s denial of his Rule 29.15 motion for post-conviction relief on his conviction over the sale of a controlled substance near public housing or government assisted housing and resulting sentence, as prior and persistent offender, to twenty years in the custody of the Missouri Department of Corrections.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion reciting detailed facts and restating principles of *583law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).